NOT PRECEDENTIAL
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 20-3001
                                  _____________

                              LACHELLE WATSON,
                                        Appellant

                                         v.

                              DREXEL UNIVERSITY
                                _______________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                               (D.C. No. 2-19-cv-1027)
                     District Judge: Hon. Eduardo C. Robreno
                                 _______________

                                     Argued
                                   May 13, 2021

             Before: McKEE, JORDAN, and FUENTES, Circuit Judges.

                             (Filed: September 27, 2021)
                                  _______________

Graham F. Baird [ARGUED]
Law Offices of Eric A. Shore
1500 John F. Kennedy Blvd., Ste. 1240
Philadelphia, PA 19102
      Counsel for Appellant

Charlene A. Baker Gedeus [ARGUED]
Joseph J. Centeno
Buchanan Ingersoll & Rooney
50 South 16th St. – Suite 3200
Philadelphia, PA 19102
      Counsel for Appellee
                                     _______________

                                        OPINION
                                     _______________

JORDAN, Circuit Judge.

       Lachelle Watson was terminated from her position with Drexel University due to

what Drexel considered to be unapproved absences. Those absences were related to a

chronic medical condition of Watson’s. She sued Drexel for interference with her rights

under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq., for failure

to reinstate her under the FMLA, id., and for failure to accommodate her needs as

required by the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and

the Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. § 951 et seq. The

District Court granted summary judgment for Drexel, and we will affirm.

I.     BACKGROUND

       Watson was employed as a custodian at Drexel when, in May 2016, she was

diagnosed with leiomyoma, a condition characterized by anemia and painful uterine

fibroids. She advised Drexel’s Director of Custodial and Support Services, Daryl

Carlton, that she needed to take some time off from work to care for her health. Carlton

told Watson that she could apply for FMLA leave and directed her to contact Human

Resources for more information. Watson did not have any further conversations with

Carlton about her medical issues, but she said that he probably would have helped her if


       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.

                                              2
she needed additional assistance. Aside from that one conversation, Watson said that she

hid her medical condition “pretty well” and “didn’t let anybody know what was going

on.” (App. at 133.)

       After speaking with Human Resources, Watson sought FMLA leave for the first

time in June 2016. She had her physician properly complete the required medical

certification, and she submitted it to the Guardian Life Insurance Company of America

(“Guardian”), Drexel’s designated insurance carrier for handling FMLA requests. In a

letter dated August 11, 2016, Guardian approved her for FMLA leave through August,

and she later successfully sought an extension through October 17, 2016.

       Watson subsequently had difficulty with her FMLA requests. First, she wanted

leave from October 18 to November 30, but, in the August 31, 2016 letter Guardian sent

her, it said that she was eligible – not approved – for a further extension for that period.

Watson testified that she was aware that being “eligible” did not mean that she was

approved for the extension. The letter informed her that “additional information and/or

certification may be required” for approval of an extension. (App. at 259.) It also

directed her to an enclosed blank certification form, which stated: “The FMLA requires

that you submit a timely, complete and sufficient medical certification to support a

request for FMLA [leave] due to your ... serious health condition.” (App. at 260.)

Having not received the recertification, Guardian sent Watson a letter on November 9,




                                              3
2016, alerting her that her FMLA leave request for October 18 through November 30 was

denied.1 Watson nevertheless continued to take leave after receiving that letter.

       Next, Watson requested FMLA leave from December 1, 2016 through May 31,

2017. On January 11, 2017, Guardian notified Watson that she was eligible for FMLA

leave for that time period but did not enclose a blank medical recertification form or tell

her that she must submit a completed one. On January 31, Guardian sent Watson a letter

denying her request for failure to return a recertification. On February 10, Watson’s

physician submitted a certification form for the leave, but it was incomplete. On

February 28, Guardian sent Watson a letter advising her that the certification was

incomplete, enclosing a blank certification form, and instructing her to “fill out the form,

taking care to include the data listed as incomplete” and to return it within seven days.

(App. at 290.) She did not. Having not received a fully completed recertification form,

Guardian advised Watson on March 13 that her request for leave was denied.2 Still, she

continued to take leave.

       Months later, on May 18, 2017, Watson had a new doctor submit a recertification

form. This time, the form was correctly filled out, and Guardian approved her request for

FMLA leave from May 18 to May 31, 2017.

       In late 2017, Watson was notified that her employment was terminated. She sued

and in her Second Amended Complaint alleged claims for interference with FMLA



       1
           Guardian later adjusted that denial period to begin on November 2, 2016
       2
           Guardian later changed that denial period to end on May 17, 2017.
                                              4
rights, failure to reinstate her under the FMLA, and for failure to accommodate and

disability discrimination under the ADA and the PHRA. The District Court subsequently

granted Drexel’s motion for summary judgment, holding that “Watson does not point to

record evidence sufficient for a reasonable jury to find that Drexel failed to provide

Watson with adequate notice of the certification requirements or otherwise interfered

with Watson’s exercise of her FMLA rights.” (App. at 22.) It held that “Drexel made a

good-faith effort to assist Watson, including by engaging in the interactive process[,]”

thus defeating her ADA and PHRA failure-to-accommodate claims. (App. at 14.) The

Court also granted summary judgment to Drexel on the disability discrimination claims.

Watson has timely appealed.

II.    DISCUSSION3

       A.     The District Court did not err in granting Drexel summary judgment
              on Watson’s FMLA interference claim.

       Watson contends that Drexel interfered with her rights under the FMLA by

erroneously denying her FMLA leave despite her eligibility. Drexel, of course, takes the




       3
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a district court’s grant of
summary judgment is plenary. Capps v. Mondelez Glob., LLC, 847 F.3d 144, 151 (3d
Cir. 2017). A moving party is entitled to summary judgment if “there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “A dispute about a material fact is ‘genuine’ only ‘if the evidence
is such that a reasonable jury could return a verdict for the nonmoving party.’” Capps,
847 F.3d at 151 (citation omitted). “All reasonable inferences must be drawn in favor of
the nonmoving party.” Id.

                                             5
contrary position. With sincere regret for Watson’s circumstances, we must agree with

Drexel.

       Watson had to demonstrate that she was entitled to FMLA leave. Capps v.

Mondelez Glob., LLC, 847 F.3d 144, 155 (3d Cir. 2017).4 To be so entitled, employees

must adhere to the Department of Labor’s regulations. See 29 C.F.R. § 825.305(d).

Those regulations permit an employer to require that its employees “support their

requests for leave with a certification issued by a health care provider” and “obtain

subsequent recertifications on a reasonable basis.” Hansler v. Lehigh Valley Hosp.

Network, 798 F.3d 149, 153 (3d Cir. 2015) (citation omitted); 29 U.S.C. § 2613(e).

       In most circumstances, the employee “must provide the requested certification to

the employer within 15 calendar days after the employer’s request[.]” 29 C.F.R.

§ 825.305(b). Drexel’s FMLA policy explains that “[f]ailure to provide requested

medical certification will result in denial of the request.” (App. at 91.) See 29 C.F.R. §

825.313(c). Thus, if the employee does not provide a certification, “the leave is not

FMLA leave.” Id.

       The Department of Labor also places certain regulations on employers, to prevent

interference with an employee’s FMLA rights. For example, notice from an employer



       4
          “To make a claim of interference under the FMLA, a plaintiff must establish: (1)
he or she was an eligible employee under the FMLA; (2) the defendant was an employer
subject to the FMLA’s requirements; (3) the plaintiff was entitled to FMLA leave; (4) the
plaintiff gave notice to the defendant of his or her intention to take FMLA leave; and (5)
the plaintiff was denied benefits to which he or she was entitled under the FMLA.”
Capps, 847 F.3d at 155. Drexel argues that Watson’s claim cannot survive the third
prong.
                                             6
that a medical recertification is required must “detail[ ] the specific expectations and

obligations of the employee and explain[ ] any consequences of a failure to meet these

obligations.” Id. § 825.300(c). Furthermore, notice that a certificate is required must be

provided to the employee “each time the eligibility notice is provided[.]” Id. Finally, if a

certification is considered insufficient, “[t]he employer must provide the employee with

seven calendar days … to cure any such deficiency.” Id. § 825.305(c). “Failure to follow

the notice requirements … may constitute an interference with, restraint, or denial of the

exercise of an employee’s FMLA rights.” Id. § 825.300(e). Even if the employer fails to

follow the Department of Labor regulations, however, the FMLA “provides no relief

unless the employee has been prejudiced by the violation[.]” Ragsdale v. Wolverine

World Wide, Inc., 535 U.S. 81, 89 (2002); see 29 U.S.C. § 2617(a)(1)(A)(i)(I) (“Any

employer who violates section 2615 of this title shall be liable to any eligible employee

affected for damages equal to the amount of any … compensation denied or lost to such

employee by reason of the violation[.]” (emphasis added)).

       Here, the record shows that Watson received FMLA leave when she sent

completed medical certification forms with her initial application and extension requests.

She had no issues using her FMLA leave during those periods. She was denied FMLA

leave, however, for the periods from November 2 to November 30, 2016 (“First Denial

Period”) and December 1, 2016 to May 17, 2017 (“Second Denial Period”).

              1.     First Denial Period

       Drexel properly denied Watson FMLA leave for the First Denial Period because it

requested medical recertification in its August 31, 2016 letter and Watson did not timely

                                              7
provide that recertification. See 29 C.F.R. § 825.305(d). The August 31 letter directed

Watson to an enclosed blank certification form that stated: “The FMLA requires that you

submit a timely, complete and sufficient medical certification to support a request for

FMLA due to your … serious health condition.” (App. at 259-60.) The letter stated that

Watson was eligible for FMLA leave, and she knew that eligibility did not mean that her

request for an extension was approved.5 That letter provided adequate written notice that

recertification was required. Drexel, through Guardian, was thus within its rights to deny

Watson’s extension request on November 9, which was well past the fifteen-day

recertification deadline. See 29 C.F.R. § 825.305(b).

                2.     Second Denial Period

       While Drexel initially was mistaken in the steps taken to deny Watson FMLA

leave for the Second Denial Period, it remedied that error. The January 11, 2017 notice

of recertification did not comply with the Department of Labor regulations because it did

not state the “specific expectation[ ]” that Watson had to return a new medical

recertification and it failed to include a blank form.6 29 C.F.R. § 825.300(c)(1). Thus, on

January 31, Drexel improperly denied Watson’s extension request. See id. § 825.300(e).


       5
         Watson argues that she “was eligible and entitled to literally hundreds of hours of
FMLA leave which Drexel prevented her from using.” (Opening Br. at 10 (citing App. at
259).) That argument conflates her hours of leave remaining under FMLA – if approved
– with the time periods in which she was approved. In the very same August 31 notice,
Guardian explained that “[a]lthough you meet the eligibility requirements for the above
leave(s), additional information and/or certification may be required[.]” (App. at 259.) It
is therefore inaccurate to describe Watson as entitled to hundreds of hours of FMLA
leave.
       6
           At oral argument, Drexel conceded that the January 11 notice did not comply
                                              8
       That wrongful denial, however, was not irremediable; Congress, in enacting the

FMLA, did not intend “[t]echnical rules and burdensome administrative requirements …

[to] impose unforeseen liabilities and discourage employers from adopting policies that

[are more generous to employees than] the basic federal requirements.” Ragsdale, 535

U.S. at 95. Permitting Drexel to remedy its previously noncompliant notice, and thus

allowing Watson another chance to submit the required medical documentation, serves

the stated purposes of the FMLA. See Conoshenti v. Pub. Serv. Elec. & Gas Co., 364

F.3d 135, 140-41 (3d Cir. 2004) (“The stated purposes of the FMLA are to ‘balance the

demands of the workplace with the needs of families’ and ‘to entitle employees to take

reasonable leave for medical reasons.’” (quoting 29 U.S.C. § 2601(b)(1)-(2)).

       Drexel did attempt to remedy its previously noncompliant notice by considering

Watson’s subsequent medical recertification, submitted on February 10. In addition,

Drexel provided her an opportunity to cure that February 10 recertification form, as her

doctor had filled it out improperly. If Watson had submitted a sufficient recertification

form, or if she had cured the improper form within the regulatory deadline of seven days,

Watson could have obtained an extension of her FMLA leave through the Second Denial

Period. See 29 C.F.R. § 825.305(c). Thus, she cannot show “prejudice as a result of

[Drexel’s] violation[,]” Hansler, 798 F.3d at 157, and her FMLA claim fails.




with the Department of Labor regulations. (See audio recording of oral argument held on
May 13, 2021 at 39:40-40:06 (https://www2.ca3.uscourts.gov/oralargument/audio/20-
3001_Watsonv.DrexelUniversity.mp3 ).)
                                             9
       B.     The District Court did not err in granting summary judgment on
              Watson’s ADA and PHRA failure-to-accommodate claims.

       Watson also contends that Drexel failed to accommodate her disability as required

by the ADA and the PHRA,7 by failing to engage in the required interactive process.8

Her argument is unavailing.

       To prevail on an ADA failure to accommodate claim, Watson must establish: “(1)

[s]he was disabled and [her] employer knew it; (2) [s]he requested an accommodation or

assistance; (3) [her] employer did not make a good faith effort to assist; and (4) [s]he

could have been reasonably accommodated.” Capps, 847 F.3d at 157 (quoting

Armstrong v. Burdette Tomlin Mem’l Hosp., 438 F.3d 240, 246 (3d Cir. 2006)). We have

held that “a request for FMLA leave may qualify, under certain circumstances, as a

request for a reasonable accommodation under the ADA[.]” Id. at 156-57; see 29 C.F.R.

§ 825.702(c)(2). Moreover, “both parties have a duty to assist in the search for

appropriate reasonable accommodation and to act in good faith” as part of the interactive

process to determine the appropriate accommodation. Taylor v. Phoenixville Sch. Dist.,




       7
        “The PHRA and the ADA are ‘basically the same … in relevant respects and
“Pennsylvania courts … generally interpret the PHRA in accord with its federal
counterparts.”’” Buskirk v. Apollo Metals, 307 F.3d 160, 166 n.1 (3d Cir. 2002)
(omissions in original) (quoting Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 382 (3d Cir.
2002)).
       8
         Watson does not argue in support of her disability discrimination claim on
appeal, besides reciting the law on a prima facie case of discrimination. Thus, she has
forfeited that claim. See Barna v. Bd. of Sch. Dirs., 877 F.3d 136, 147 (3d Cir. 2017).
                                             10
184 F.3d 296, 312 (3d Cir. 1999) (quoting Mengine v. Runyon, 114 F.3d 415, 419-20 (3d

Cir. 1997)).

       Watson’s claim fails because she successfully received FMLA leave when she

properly and timely returned her medical certifications. She also has not shown that

Drexel did not make a good faith effort to assist her. On the contrary, Watson testified

that Carlton probably would have helped her if she had asked for additional assistance

with her medical condition, but that she instead hid her medical condition “pretty well[.]”

(App. at 405, 444.) Therefore, any breakdown in the interactive process appears to have

come from Watson’s side. See Taylor, 184 F.3d at 312.

III.   CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s order granting

summary judgment for Drexel.




                                            11